Exhibit 10.2

 

AMENDMENT TO CO-EXECUTIVE CHAIRMAN COMPENSATION PLAN

 

This Amendment (this “Amendment”) to the Co-Executive Chairman Compensation Plan
between National Holdings Corporation, a Delaware corporation (the “Company”)
and Robert B. Fagenson (the “Executive”) dated June 20, 2013, including the
Annexes thereto (the "Agreement") is entered into and effective on the 6th day
of June 2014.

 

W I T N E S S E T H:

 

WHEREAS, the Executive is employed by the Company pursuant to the terms of the
Agreement; and

 

WHEREAS, pursuant to the Agreement, the Executive has the right and obligation
to serve as one of only two members of the Executive Committee of the Company
(with Mark D. Klein serving as the other Executive Committee member); and

 

WHEREAS, the Board of Directors of the Company desires to appoint Mark
Goldwasser as a third member of the Executive Committee for a period of time
beginning on June 6, 2014 and ending November 15, 2014 (the "applicable
period"); and

 

WHEREAS, the Executive desires to consent to Mr. Goldwasser's appointment to the
Executive Committee for the applicable period; and

 

WHEREAS, the parties desire to amend the Agreement to reflect this change to the
composition of the Executive Committee for the applicable period; and

 

WHEREAS, the parties desire to confirm such change for the applicable period
shall not constitute a breach of the Agreement giving rise to a Good Reason
event as defined under Annex D, Section 1.k. of the Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual promises set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

 

1.            The Section titled "Executive Committee" shall be amended by
deleting the last sentence and inserting in lieu thereof, the following:

 

The only other Members of such Executive Committee shall be Mark D. Klein and,
for the period beginning June 6, 2014 and ending no later than November 15,
2014, Mark Goldwasser; provided, that, Mark Goldwasser’s service on the
Executive Committee shall automatically expire on November 15, 2014 or earlier
termination of his employment with the Company for any reason, without any
further action of the Board of Directors of the Company. To the extent the
Executive at any time becomes the sole member of the Executive Committee, the
Executive Committee shall be automatically terminated and the Executive shall
report directly to the Board.

 

 
1 

--------------------------------------------------------------------------------

 

 

2.            Section 1(k)(v) of Annex D of the Agreement is amended and
restated to read as follows:

 

(v)     the Company’s material breach of this Agreement (including, without
limitation, failing to arrange for a purchaser of all or substantially all of
the Company’s assets or other successor to assume this Agreement, any failure to
pay compensation when due or the Board's appointment of Mark Goldwasser to the
Executive Committee for any period after November 15, 2014), other than an
isolated, insubstantial and inadvertent breach not occurring in bad faith that
is remedied by the Company promptly following receipt of written notice thereof
given by the Executive (provided that the appointment of Mr. Goldwasser to the
Executive Committee for any period after November 15, 2014 without the
Executive's prior written consent will be deemed to be a material breach, will
not be subject to cure under this Section 1(k) and will not be considered an
isolated, insubstantial or inadvertent breach not occurring in bad faith). For
the avoidance of doubt, the appointment of Mr. Goldwasser to the Executive
Committee through November 15, 2014 shall not constitute a material breach of
this Agreement.

 

3.             Except as specifically amended hereby, the Agreement shall remain
in full force and effect.

 

This Amendment may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date(s) set forth below.

 

 



 

NATIONAL HOLDINGS CORPORATION

 

 

 

 

 

 

/s/ Alan Levin                         

 

 

By:

Alan Levin                     

 

 

Its: 

Chief Financial Officer               

 

  Date:

June 6, 2014                    

 



 

 



 

EXECUTIVE

 

       

/s/ Robert B. Fagenson

 

 

Robert B. Fagenson

 

 

Date: 

June 6, 2014 

 






2